Opinion issued March 18, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-00563-CV
———————————
IN THE MATTER OF J.S.H.

 

 
On Appeal from the 279th District Court
Jefferson County, Texas

Trial Court Case No. F-10638-J
 

 
MEMORANDUM OPINION
          Appellant, L.H., appeals the
child-support portion of the trial court’s May 28, 2008 judgment and order
of commitment to the Texas Youth Commission of her son J.S.H.*  See Tex.
Fam. Code Ann. § 54.06
(Vernon 2008) (authorizing juvenile court to order parent to pay support); Act
of May 23, 1991, 72d, R.S., ch. 680, § 1, sec. 56.01(a), 1991 Tex. Gen. Laws 2466, 2466 (Tex. Fam. Code § 56.01(a),
since amended) (authorizing appeal).  We affirm.
          L.H.’s
sole issue on appeal is that she cannot afford the $419 monthly child‑support
payments ordered by the trial court.  She
did not object at trial to the amount of child support ordered by the trial
court.  This issue, therefore, is not
preserved for appeal.  See Tex.
R. App. P. 33.1(a) (as prerequisite to presenting complaint for
appellate review, appellate record must show that complaint was made to trial
court by timely request, objection, or motion stating specific grounds of
complaint and that trial court ruled on request or objection).
          We have
not been presented with any issue as to whether L.H. may file a motion to
modify the amount of her child-support payments, nor have we been presented
with arguments on her behalf to justify a modification.
We overrule
L.H.’s sole issue and affirm the trial court’s judgment.
 
 
                                                                   Michael
Massengale
                                                                   Justice

 
Panel
consists of Justices Keyes, Sharp, and Massengale.




*
              The
Texas Supreme Court transferred this appeal from the Court of Appeals for the
Ninth District of Texas.  Misc. Docket
No. 08-9096 (Tex. June 23, 2008); see Tex.
Gov’t Code Ann. § 73.001 (Vernon 2005) (authorizing transfer of cases).